By the Court.
The money with which the administratrix of the guardian has charged him in the guardianship account was never received by him as guardian, and could not have been transferred from his account as executor to his account as guardian without a violation of his duty as executor, because the legacy did not become payable before the death of the guardian.
His administratrix, after his death, could not rightfully exonerate his sureties as executor, and make his sureties as guardian responsible, by settling a guardianship account and charging him in it with the receipt of that money as guardian.

Petition granted.